Name: Commission Regulation (EC) No 325/2003 of 20 February 2003 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0325Commission Regulation (EC) No 325/2003 of 20 February 2003 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 047 , 21/02/2003 P. 0021 - 0030Commission Regulation (EC) No 325/2003of 20 February 2003amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 9(2) and Article 13(11) thereof, and the corresponding provisions of the other Regulations on the common organisation of the markets in agricultural products,Whereas:(1) Article 50(1) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(3), as last amended by Regulation (EC) No 1253/2002(4), provides that if the 60-day time limit by which the products must have left the Community's customs territory, referred to in Article 7(1) of Regulation (EC) No 800/1999, or the 30-day time limit by which the goods must have been placed in a victualling warehouse, referred to in Article 40(1) of that Regulation, is not complied with, then the refund is to be reduced by 15 %, followed by a further reduction for each day by which the time limit concerned is exceeded.(2) In addition, where these time limits are exceeded, the second subparagraph of Article 32(1) of Commission Regulation (EC) No 1291/2000(5), as last amended by Regulation (EC) No 2299/2001(6), provides for a penalty consisting in the forfeiture of part of the security on the export licence, followed by forfeiture of a further amount for each day by which the time limit concerned is exceeded.(3) The cumulation of penalties thus imposed on both the refund and the licence security when one and the same time limit is exceeded is a heavy burden on exporters and does not seem indispensable. The rules should therefore be simplified, and the penalty provided for in the second subparagraph of Article 32(1) of Regulation (EC) No 1291/2000 involving the export-licence security should not be applied in such cases.(4) Article 35(3) of Regulation (EC) No 1291/2000 provides that if the licence is returned to the issuing body within the initial two thirds of its term of validity, the corresponding amount of security to be forfeited is reduced by 40 %, and if the licence is returned during the last third of its term of validity or during the month following the expiry date, the corresponding amount of the security to be forfeited is reduced by 25 %. The mechanism introduced by Article 35(3) of Regulation (EC) No 1291/2000 is intended to encourage exporters to return unused export licences with advance fixing of the refund to the issuing body rapidly so that export opportunities for agricultural products qualifying for refunds may be used to the full.(5) In cases where there is a substantial increase in the refund, application of the mechanism provided for in Article 35(3) of Regulation (EC) No 1291/2000 could lead to speculation by encouraging exporters not to use their licences and to return them to the issuing body if the difference between the new refund which can be received for the product concerned and the refund fixed in advance for the same product is greater than the amount of security to be forfeited. Appropriate steps should therefore be taken to prevent improper application of that provision.(6) Annex III to Regulation (EC) No 1291/2000, which sets the maximum quantities of agricultural products for which import or export licences or advance fixing certificates need not be presented under the fourth indent of Article 5(1) of that Regulation, should be updated.(7) Regulation (EC) No 1291/2000 should be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1291/2000 is hereby amended as follows:1. the following subparagraph is added to Article 32(1):"The security shall not be forfeited under the second subparagraph in the case of quantities for which the refund is reduced in accordance with Article 50(1) of Regulation (EC) No 800/1999 for failure to meet the deadlines referred to in Article 7(1) and Article 40(1) of that Regulation.";2. the following subparagraphs are added to Article 35(3):"The first subparagraph shall apply unless it is temporarily suspended. Where the refund for one or more products is increased, the Commission, acting in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC or the corresponding Articles of the other Regulations on the common organisation of the markets, they may suspend application of the first subparagraph for licences applied for before the refund is increased and not returned to the issuing body until the day before the increase.Licences lodged under Article 25 shall be deemed to have been returned to the issuing body on the date on which the latter receives an application from the licence holder for the security to be released.";3. Annex III shall be replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.It shall apply to licences applied for from its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 102, 17.4.1999, p. 11.(4) OJ L 183, 12.7.2002, p. 12.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 308, 27.11.2001, p. 19.ANNEX"ANNEX IIIMaximum quantities((Maximum quantities of products which may be imported or exported without licences, corresponding to an eight-figure combined-nomenclature (CN) subheading and, in the case of exports with refunds, a 12-figure subheading under the export refund nomenclature for agricultural products.)) of products for which import or export licences or advance fixing certificates need not be presented pursuant to the fourth indent of Article 5(1) (provided import or export does not take place under preferential arrangements subject to a licence ((For example, the quantities indicated in this document do not cover imports under quantitative quotas or preferential arrangements, for which licences are always required for all quantities. The quantities indicated here refer to imports under normal arrangements, i.e. with payment of full duties and with no limits on quantities.)))>TABLE>"